Hvman, C. J.
This is an appeal from an order of seizure and sale. The order was obtained by plaintiff as the administrator of the estate of the late Marie Eramjoise Adelide de Brueys, without evidence that he was the administrator.
The omission to produce such evidence is fatal. See case Joseph T. Landry, administrator, vs. C. S. Landry, executor, 12 An. 167.
It is therefore ordered and decreed that the fiat of the District Judge granting the order of seizure and sale in this case be set aside and avoided,, the ease dismissed and the plaintiff to pay costs of both Courts.
Howell, J., recused.